DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 04/13/22.  Examiner acknowledged that claims 25-30 are canceled; claims 1-5, 7, 10-11, 14-15, 17-19 and 23 are amended.  Currently, claims 1-24 are pending. 
Response to Arguments
Applicant’s arguments (see Remarks filed 04/13/22) with respect to claim(s) 1 and 17 have been considered.  Upon further consideration, a new ground(s) of rejection is made in view of Altonen (US 2011/0162946) due to the newly added limitations.
Claim Objections
Claim 17 are objected to because of the following informalities:  
Claim 17 ln12, “a maximum intensity level” should be --the maximum intensity level-- to reference the same limitation in line 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “diffuser.”  It is not sure if applicant is referencing the limitation in claim 17 or trying to establish a new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 15-18, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen (US 2011/0162946).
Regarding Claim 1, Altonen teaches a control device (Figs. 19-20) for controlling an electrical load (Fig. 19: 620) in a load control system (Fig. 19: 600), the control device comprising: a front surface (Fig. 19: 612) configured to detect a user input (Fig. 19: 516) to adjust an amount of power delivered to the electrical load; a plurality of light sources (Fig. 19: 621-627); a continuous light array (Fig. 20: 720 forming the continuous light array where each indicator have different diameters) provided on the front surface and configured to be illuminated by the plurality of light sources to indicate the amount of power ([0097] “top visual indicator is illuminated red (i.e., above the eco-level intensity L.sub.ECO) than when the lower visual indicators 622-627 are illuminated green (i.e., below the eco-level intensity L.sub.ECO)”) delivered to the electrical load; and a control circuit (Fig. 17: 534) configured to determine the amount of power delivered (Fig. 18B) to the electrical load and illuminate a portion of the light array to indicate the amount of power delivered to the electrical load, the control circuit further configured to illuminate a first part of the illuminated portion of the continuous light array at a first intensity level (Fig. 18A: 5028; Fig. 20: 721) and a second part of the illuminated portion of the continuous light array at a second intensity level (Fig. 18A: 2038; Fig. 20: 727), the second intensity level being different from the first intensity level (Fig. 20: 721 brightness while 727 is the least bright).
Altonen does not explicitly teach in Figs 19-20 a continuous light bar to provide continuous illumination on the continuous light bar.  However, (by incorporation of 5430356) incorporated by reference teaches a continuous light bar (Fig. 2: 63) to provide continuous illumination (Fig. 2: LED bar-graph is used to show dynamic level of actual light intensity to a user; [col1 ln20-25] “The level of brightness of the lights constituting each lighting group is displayed to the user by either the number of LED's illuminated in a linear array of LED's, or the position of a potentiometer slider in a linear track”) on the continuous light bar.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Altonen in order to create a continuous light bar serving as a dimming indicator to the user since the brightness of the LED serves to indicate the level of brightness of the light source with the continuous light serving as a bar-chart for visual indication [Ference col4 ln30-35].  Therefore, the subject matter claimed would have been obvious in view of Altonen.

Regarding Claim 5, Altonen teaches the control device of claim 1, wherein the control device comprises a diffuser (Fig. 27: 1212) configured to scatter light received from the plurality of light sources (Fig. 27: 1220) to the light bar.

Regarding Claim 6, Altonen teaches the control device of claim 5, wherein the plurality of light sources comprises one or more light-emitting diodes (Fig. 19: 620 are LEDs).

Regarding claim 7, Altonen teaches the control device of claim 1, wherein the second part of the illuminated portion of the continuous light bar comprises an end section (Fig. 20: 727 is the end section) of the illuminated portion of the continuous light bar and the control circuit is configured to: determine a length (claim 9. “the visual indicator is located at a position along the length of the slider opening that is representative of the value of the predetermined eco-level intensity”) of the illuminated portion of the continuous light bar in proportion (Fig. 20: 721 diameter is largest compared to 727) to the amount of power delivered to the electrical load; illuminate a first subset of the light sources at the first intensity level (Fig. 20: 721 brightest) to illuminate the first part of the illuminated portion of the continuous light bar; and illuminate a second subset of the light sources at the second intensity level (Fig. 20: 727 is least bright) to illuminate the second part of the illuminated portion of the continuous light bar

Regarding Claim 8, Altonen teaches the control device of claim 7, wherein the second subset of light sources are located immediately after the first subset light sources (by incorporation of US 5430356 Fig. 2: 63 are immediately one after another).

Regarding Claim 9, Altonen teaches the control device of claim 7, wherein the control circuit is configured to illuminate the second subset of the light sources at the second intensity level using a pulse-width modulation technique ([0095] “controller 534 illuminates all of the green LEDs (i.e., LEDs D52-D57) dimly at step 5068 to provide the nightlight, for example, by providing pulse-width modulated (PWM) voltages”).

Regarding Claim 15, Altonen teaches the control device of claim 1, further comprising: an actuation member (Fig. 16: 514) that defines the front surface, the front surface comprising a touch sensitive surface (by incorporation of 7608948 teaches a touch sensitive surface) that is configured to detect a user input; and a touch sensitive device (by incorporation of 7608948 Fig. 4B: 106 is touch sensitive) configured to detect a touch actuation along a touch sensitive surface (by incorporation of 7608948 Fig. 2) of the actuation member and generate an output signal that indicates a position of the touch actuation (by incorporation of 7608948 Fig. 4B: L2) along the touch sensitive surface; wherein the control circuit is configured to determine the amount of power (Fig. 20: 721-727 have different intensity) delivered to the electrical load based on the output signal.

Regarding Claim 16, Altonen teaches the control device of claim 15, wherein the touch sensitive surface comprises a capacitive touch surface (by incorporation of 7608948 Fig. 5A: 110 comprise a touch sensitive screen).

Regarding Claim 17, Altonen teaches a control device (Fig. 1: 100) comprising: a printed circuit board (Fig. 3: 140); a plurality of light sources (Fig. 3: 142, 144) mounted to the printed circuit board; a diffuser (Fig. 3: 145 for diffusing lights from 144 and 142) arranged at a front surface (Fig. 3: 145 extend through opening 148) of the control device to form a light (Fig. 2: 120 is a visual indicator) and configured to receive light emitted by the plurality of light sources and scatter the light within the diffuser; and a control circuit (Fig. 14: 434) configured to control the plurality of light sources. 
Altonen does not explicitly teach in Fig. 3 a controller to illuminate a portion Office Action Dated: January 13, 2022of the light bar to indicate a value of a control parameter of the control device; wherein the control circuit is configured to illuminate a set of adjacent light sources determined based on the value of the control parameter to a maximum intensity level, and to illuminate an end light source next to the set of adjacent light sources to an intermediate intensity level that ranges between a minimum intensity level and a maximum intensity level based on the value of the control parameter to provide continuous illumination on the light bar.  However, Fig. 17 teaches controller 534 controlling LEDs D51-D57 with maximum intensity (Fig. 20: 721) intermediate intensity (Fig. 20: 724) and minimum intensity (Fig. 20: 727) based on control parameters to provide a continuous illumination on the light bar (by incorporation of 5430356 Fig. 2: 63).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Altonen in order to create a continuous light bar serving as a dimming indicator to the user since the brightness of the LED serves to indicate the level of brightness of the light source with the continuous light serving as a bar-chart for visual indication [by incorporation of 5430356 col4 ln30-35].  Therefore, the subject matter claimed would have been obvious in view of Altonen.

Regarding Claim 18, Altonen teaches the control device of claim 17, wherein the diffuser is configured to provide an elongated continuous light bar (by incorporation 7745750 Fig. 3: 122 diffuse light from LEDs 144, 145 physically located such that the LEDs emit light towards the pushbutton 122”) at the a-front surface of the control device.

Regarding Claim 20, Altonen teaches the control device of claim 17, wherein the value of the control parameter comprises an intensity of a lighting load (Fig. 20: 721-727 have different intensities).

Regarding Claim 21, Altonen teaches the control device of claim 17, wherein the light bar is linear (Fig. 20: 720 is straight).

Regarding Claim 23, Altonen teaches the control device of claim 17, further comprising: a load control circuit (Fig. 17: 516) configured to control the power delivered to an electrical load (Fig. 17: 504).

Regarding Claim 24, Altonen teaches the control device of claim 17, further comprising: a light pipe ([0084] “A light pipe (not shown) conducts the light from the LEDs D51-D57 to the respective visual indicators 521-527 on the bezel 512”) configured to conduct light emitted by the plurality of light sources to a front surface of the control device.

Claims 2-4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen in view of Dimberg (US 2017/0278383).
Regarding Claim 2, Altonen teaches the control device with all the limitations as claimed in claim 1 except at least a portion of the light bar is curved.
Dimberg is in the field of lighting (abstract) and teaches at least a portion of the light bar is curved (Fig. 11A: 326 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a curve light bar as taught by Dimberg in order to allow the visual indicator to be placed on different types of actuators (e.g., knob, rocker switch, etc. as shown in Figs. 11, 22) giving the user control feedback [0068].

Regarding Claim 3, Altonen teaches the control device with all the limitations as claimed in claim 1 except the light bar is a circular light bar.
Dimberg is in the field of lighting (abstract) and teaches the light bar is a circular light bar (Fig. 11A: 326 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a curve light bar as taught by Dimberg in order to allow the visual indicator to be placed on different types of actuators (e.g., knob, rocker switch, etc. as shown in Figs. 11, 22) giving the user control feedback [0068].

Regarding Claim 4, Altonen teaches the control device with all the limitations as claimed in claim 1 except the light bar is a linear light bar.
Dimberg is in the field of lighting (abstract) and teaches the light bar is a linear light bar (Fig. 3B: 249).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a curve light bar as taught by Dimberg in order to allow the visual indicator to be placed on different types of actuators (e.g., knob, rocker switch, etc. as shown in Figs. 11, 22) giving the user control feedback [0068].

Regarding Claim 22, Altonen teaches the control device with all the limitations as claimed in claim 17 except the light bar is circular.
Dimberg is in the field of lighting (abstract) and teaches at least a portion of the light bar is curved (Fig. 11A: 326 is curved).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with a curve light bar as taught by Dimberg in order to allow the visual indicator to be placed on different types of actuators (e.g., knob, rocker switch, etc. as shown in Figs. 11, 22) giving the user control feedback [0068].

Claims 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Altonen as applied to claim 1 in view of Dimberg (US 2017/0280533).
Regarding Claim 10, Altonen teaches the control device of claim 1 except the control circuit is configured to illuminate the light bar in an active state and an idle state, the control circuit further configured to decrease at least the first intensity level when the control circuit is transitioning from the active state to the idle state.
Dimberg is in the field of lighting (abstract) and teaches the control circuit is configured to illuminate the light bar in an active state and an idle state, the control circuit further configured to decrease at least the first intensity level when the control circuit is transitioning from the active state to the idle state ([0069] “the visual indicators may be dim (e.g., not illuminated) when the control device is in an idle state”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Altonen with decrease intensity when in idle state as taught by Dimberg in order conserve battery life [0067] since keeping the light bar in active state will drain the battery.
Allowable Subject Matter
Claim 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844